DETAILED ACTION
	This action is in response the application filed 01/17/2019.
	Claims 1-33 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. The claims are initially directed to system and methods, but fall within the realm of an abstract idea. The claims recite “receiving, at a computing device, identity data for a customer and a request to restore a customer wallet from a customer device; verifying, at the computing device, the identity data for the customer received from the customer device; when the identity data for the customer received from the customer device is verified, communicating a request for a first key associated with the customer wallet to a key repository for a trusted third party; receiving the first key associated with the customer wallet from the key repository for the trusted third party; and wherein the customer wallet can be restored using the first key associated with the customer wallet and a second key associated with the customer wallet” which is directed to the abstract idea of managing human activity.
“receiving…identity data for a customer and a request to restore a customer wallet… verifying… the identity data… when the identity data for the customer received form the customer device is verified, communicating a request for a first key associated with the customer wallet…. receiving the first key associated with the customer wallet….” is directed to managing the access a user has to a wallet by way of restoration with the use of verification and keys.
Limitations such as “computing device”, “customer device”, “key repository”, “trusted third party”, etc. merely recite computing devices being used to automate and facilitate the abstract idea without adding significantly more than the abstract idea. 
The limitation of “and wherein the customer wallet can be restored using the first key associated with the customer wallet and a second key associated with the customer wallet” which is directed to the 
The claims do not integrate the abstract idea into a practical application as the result of restoring data still falls within the abstract idea of managing human activity by way of managing access to data. 

In regards to the dependent claims:
Claim 2 recites the restoration of data which still falls within the abstract idea of managing human activity by way of access to data. Therefore such limitations do not cause the claims to be eligible.
Claim 3 recites generation of keys and addresses and transfer of funds which still falls within the abstract idea of managing human activity by way of access to data with the use of mathematical relationships in keys and economic practices of transferring funds. No practical application is found aside from the abstract idea of managing human activity and therefore such limitations do not cause the claims to be eligible. 
Claim 4 recites descriptions of the wallet, which is considered mere description of data which manipulates neither the system nor the method. Even given full weight, the limitations merely recite the use of an address that requires keys, which still falls within the abstract idea of managing human activity. 
Claim 5 recites sending of data to a device which still falls within the abstract idea and generic computing processes and devices. 
Claim 6 recites sending of data to a device which still falls within the abstract idea and generic computing processes and devices.
Claim 7 recites the description of keys which is considered mere description of data which manipulates neither the system nor the method. Even given full weight, the limitations merely recite use of particular keys which is a mathematical relationship being used in conjunction with the abstract idea of the claims.
Claim 8 recites the comparing of data which still falls within the abstract idea of the claims. 

Claim 10 recites the description of an entity which is considered mere descriptive material which manipulates neither the system nor the method. Even given full weight, the limitation would not elevate the claims as significantly more and would not integrate the claims into a practical improvement. 
Claim 11 recites the description of the wallet as storing assets which is considered mere descriptive material which manipulates neither the system nor the method. Even given full weight, the limitation would not elevate the claims as significantly more and would not integrate the claims into a practical improvement. 
 Remaining dependent claims fall in line with those above and are rejected under similar rationale. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 14-18, 25-29 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 14, and 25 recite the limitation “old customer wallet” which lacks antecedent basis.
	Claims 3 14, and 25 recite the limitation “generating... a new customer wallet”, “generating a new transaction address” in reference to a “restoring” process. However, the generation of a new wallet is not the same as the restoring of an old wallet. Therefore it is unclear as to what applicant intends to be the scope of the claims. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8, 10-12, 19, 21-23, 30, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch (US 2015/00878754 A1)

Regarding Claims 1, 12, 23:
Kirsch teaches a computing system comprising: at least one processor; at least one memory communicatively coupled to the at least one processor; at least one network interface communicatively coupled to the at least one processor and configured to communicate with a customer device and a trusted third party; wherein the at least one network interface is configured to receive, from the customer device, identity data for a customer and a request to restore a customer wallet; (Paragraph 0480, “however, the user can restore it from the client if it was saved with the user's private key in the repository (in encrypted form).”)
wherein the at least one processor is configured to verify the identity data for the customer received from the customer device; when the at least one processor verifies the identity data for the customer received from the customer device, (Paragraph 0481, “The user can be prompted with a prompt of their choice to recall their password. The answer can be the decryption of the private key. If answer is wrong, an attacker will be unable to decrypt the user's data.”)
In another embodiment, Kirsch, teaches the at least one network interface is configured to communicate a request for a first key associated with the customer wallet to a key repository for the trusted third party; and wherein the at least one processor is configured to restore the customer wallet using the first key associated with the customer wallet and a second key associated with the customer wallet. (Fig. 2, Paragraph 0519, “Interestingly, the repository never knows if the user got the right answer. Only when the user uses the key to decrypt your data will the user know. The repository just decrypts the keys using the answer provided by the user. For the user's security, the repository purposely doesn't know if the answers are correct or not. A user is not allowed to back up their authentication key pair (there is no need, and it's a security risk).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the embodiments of Kirsch in order to have the password only be checked by one part of the system and not by the recovery server in order to limit distribution of the password across multiple devices to increase security. 

Regarding Claims 8, 19, 30:
Kirsch further teaches wherein the at least one processor is configured to verify the identify data for the customer received from the customer device at least in part by: comparing the identity data with previously stored identity data for the customer. (Kirsch Paragraph 0079-0096, 0109, 0335, 0388, “How is the data like Name, Address, etc. stored… I can provide my username, password, OTP (to prevent keylogging and to tell OneID to download me all the data… OTP, when enter it, you also enter how long you want it to be active on that machine for, e.g., forever, 1 hours, etc. So it is a separate box to select the length of time when you get the credential (which will be stored on the OneID helper service)… a OneID 

Regarding Claims 10, 21, 32:
Kirsch further teaches wherein the trusted third party is at least one of a credit union or a bank. (Kirsch Paragraph 0397, “They click on it, approve the payment, select the funding source (bank ACH, PayPal, credit card or pre-paid cash), click Pay.” ONEID may be associated with a number of institutions like banks.)

Regarding Claims 11, 22, 33:
Kirsch further teaches wherein the customer wallet is used to store at least one of a security, a currency, a commodity, a bond, a fund, or a combination thereof. (Paragraph 0029-0033,”making a purchase or micropayment …paying a bill”)


Claims 2-7, 9, 13-18, 20, 24-29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kirsch (US 2015/00878754 A1) as applied above, in view of Dvorak (US 2015/0324789 A1).
Regarding Claims 2, 13, 24:
Dvorak, an analogous art of Kirsch and the current application, teaches further comprising: when the at least one network interface receives the first key associated with the customer wallet from the key repository for the trusted third party, the at least one processor is configured to restore the customer wallet using the first key associated with the customer wallet and the second key associated with the customer wallet. (Paragraph 0012, 0020, For example, three sets of private/public keys may be used with one private key stored on the secure device, one private stored on one or more server configured to communicate with the secure device, and a third private key stored in a secure data vault… In these embodiments, two or more multi-signature private keys may be used to enact a transaction. A first private key, referred herein as the device key, may be stored on the secure device. A second private key, referred herein as a server key, may be stored on a server. In one embodiment, the server key is stored in an encrypted form, decryption 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of having multiple keys and having a set of them be required for unlocking a wallet again as disclosed by Dvorak to the teachings of having key backups stored and available based on verification as disclosed by Kirsch in order to increase security of wallets. 

Regarding Claims 3, 14, 25:
 Kirsch in view of Dvorak further teaches wherein the at least one processor is configured to restore the customer wallet using the first key associated with the customer wallet and the second key associated with the customer wallet at least in part by: generating one or more new private keys associated with a new customer wallet; generating a new transaction address associated with the new customer wallet based on the one or more new private keys; and transferring digital assets from the old customer wallet to the new transaction address using the first key and the second key. (Dvorak Paragraph 0059, 0165, “Once all of the information necessary to complete the request for signature using the recovery key has been collected by the secure device company from the vault company, a request to transfer cryptocurrency from a cryptocurrency address associated with the lost or stolen user device 10 to a new cryptocurrency address associated with the new user device 10 is initiated.” Kirsch Paragraph 0397, “. You just got a new iPad Run the OneID app to generate a new key pair….”)

Regarding Claims 4, 15, 26:
Kirsch in view of Dvorak further teaches wherein the customer wallet comprises a plurality of old transaction addresses, each being associated with three private keys, wherein each old transaction address requires at least two of the respective three private keys associated with the respective old transaction address to access any digital assets in the respective old transaction address. (Dvorak Paragraph 0059, 0165, “many users generate a new private encryption key, and therefore a new public bitcoin address, for 

Regarding Claims 5, 16, 27:
Kirsch in view of Dvorak further teaches wherein the at least one network interface is configured to: communicate the new transaction address associated with the new customer wallet to the customer device. (Dvorak Paragraph 0059, 0165, “many users generate a new private encryption key, and therefore a new public bitcoin address, for each transaction… Once all of the information necessary to complete the request for signature using the recovery key has been collected by the secure device company from the vault company, a request to transfer cryptocurrency from a cryptocurrency address associated with the lost or stolen user device 10 to a new cryptocurrency address associated with the new user device 10 is initiated.” Kirsch Paragraph 0397, “. You just got a new iPad Run the OneID app to generate a new key pair….”)

Regarding Claims 6, 17, 28:
Kirsch in view of Dvorak further teaches wherein the at least one network interface is configured to: communicate one or more of the new private keys to the customer device. (Dvorak Paragraph 0059, 0165, “many users generate a new private encryption key, and therefore a new public bitcoin address, for each transaction… Once all of the information necessary to complete the request for signature using the recovery key has been collected by the secure device company from the vault company, a request to transfer cryptocurrency from a cryptocurrency address associated with the lost or stolen user device 10 to a new cryptocurrency address associated with the new user device 10 is initiated.” Kirsch Paragraph 0397, “. You just got a new iPad Run the OneID app to generate a new key pair….”)

Regarding Claims 7, 18, 29:
 wherein the new private keys are private transaction keys. (Dvorak Paragraph 0059, 0165, “many users generate a new private encryption key, and therefore a new public bitcoin address, for each transaction… Once all of the information necessary to complete the request for signature using the recovery key has been collected by the secure device company from the vault company, a request to transfer cryptocurrency from a cryptocurrency address associated with the lost or stolen user device 10 to a new cryptocurrency address associated with the new user device 10 is initiated.” Kirsch Paragraph 0397, “. You just got a new iPad Run the OneID app to generate a new key pair….”)


Regarding Claims 9, 20, 31:
Kirsch in view of Dvorak further teaches wherein the identity data comprises biometric data. (Dvorak: Paragraph 0008, 0017, “Furthermore, the virtual wallet integrates biometric authentication technology… An exemplary embodiment of the present disclosure, provides users with three private keys, each of which is stored in a different location and secured by a different layer of authentication, one of which will be biometric authentications, e.g. fingerprint scans.”)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Armstrong (US 2015/0262176 A1) teaches wallets for bitcoins.
Andrade (US 2016/0283941 A1) teaches verification methods for transaction wallets.
Farrugia (US 10/868,672 B1) teaches the verifying of users for keys and transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453.  The examiner can normally be reached on 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHANN Y CHOO/            Primary Examiner, Art Unit 3685                                                                                                                                                                                            02/25/2021